UNITED STATES SECURITY AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 2, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-26396 BENIHANA INC. (Exact name of registrant as specified in its charter) Delaware 65-0538630 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(305) 593-0770 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. oLarge accelerated filer x Accelerated filer oNon-accelerated filer oSmaller reporting company (Do not check if a smaller reporting company) - 1 - Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $.10 par value: 5,608,872 shares outstanding at January 28, 2011 Class A common stock, $.10 par value: 9,862,628 shares outstanding at January 28, 2011 - 2 - Explanatory Note This amendment to Quarterly Report on Form 10-Q for the quarter ended January 2, 2011 (the "Original Filing") of Benihana Inc. is being filed for the sole purpose of filing un-redacted versions of Exhibits 10.1, 10.2 and 10.3, which were previously filed. We are not amending any other part of the Original Filing. This amendment speaks as of the date of the Original Filing. - 3 - ITEM 6. EXHIBITS Exhibit 10.1 – Employment Agreement (together with the Restricted Stock Agreement) dated December 8, 2010 by and between the Company and Christopher P. Ames. Exhibit 10.2 – Employment Agreement (together with the Restricted Stock Agreement) dated January 24, 2011 by and between the Company and Richard C. Stockinger. Exhibit 10.3 – Amended Restricted Stock Agreement dated January 24, 2011 by and between the Company and Christopher P. Ames. Exhibit 31.1 – Chief Executive Officer’s certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 – Interim Chief Financial Officer’s certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 - 4 - SIGNATURE Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Benihana Inc. (Registrant) Date:May 31, 2011 /s/ Richard C. Stockinger Richard C. Stockinger President and Chief Executive Officer - 5 -
